RAYMOND Aask OROV-BRADE odbumdat 186 IH 06/11/20 Pee D
SALINAS VALLEY STATE PRISON

PosT OFFICE BOX los0 JUN 11 2020
SOLEDAD CA. 93960 OLERK US Dae N Gr

NORTHERN DISTRICT CF CALIFORNIA
UNITED STATES DIsTRIcT CoOuRT

NORTHERN DISTRICT OF CALIFORNIA

MO* CV-~19-i922 RM}

 

RAYMOND ALFORD BRADFORD .« —
Te Plainri EF, ~ ~~ “MOTION TO PROCEED TNDER
28 U.S.C. 51915 (9) IMMINENT

DANEER OF SERIOUS PHYSICAL

INJURYAND WAIVER OF COST

Vy:

ROSEN ,BIEN AND GAL VAN. etal. ANDO COoURTFEES;: DECLARATION
LAW FIRM. LLP IN SUPPORT THEREOF

De FoendanTs. Sf

Plaintibls morion fo Proceed so Forma Pauperis

stratus (5 pased UPON AB HUO.C.® G15 69) Jamiacat Daager of
Serious physical In pury, Aad dah S.-C. 3% 1983. plains sft 1s
pursuing svate and ktedrral yiolarigons and claims Ort

Andrews ve Cervantes 493 F.3d (0¢7,105) LU", Cir, gpoTz>

The Law firm, LLP of Rosen, Bien aad Gelvaq In FAIS
Case, are Gerively involved 19 Ba Eleal Conspiracy fo Commit
Murder ag aingerT pleiaré FF that is 99 ~ 90109 and keprve pO
gbsrrucr jasrice by using rhe [ code of Gilence ] Condoaing ali

- police Mis Conduct Fo re ceive [ kicks Backs J or tinansyal gern

and / Or
a rher pund EAP YN PREP pocpmpeny.e, Fig 0/1420 Pane ZO F—s yy J to

Submir his papers work 74 prove THAtr his C1 at™ plas Fruc rhak

4

the prison guards attacked him pad it would be reviewed, and
an lavesrigarion would take pface . Once p pasarifhk did 09
Kooning that thc pridoarguards beaT him up and Falsrly
charged piainrs FE with Tuo ~ bogus Attempted Murders. The
prison~ guacd (£. Aviles ) Srabbed [himsctt ] plastarsft did
Norhing| ro the guard Oo) he Stabbed jamate J. Cornett Coe’

No. 6A 3054 rhe inmete WAS Stabbed in Sclfade feonse-The

guards roldr he tamare 7? Am fush piaiarrlhF s bchind a Law suit

DECLARATION OF RAYHOND ALFORD BRADFORD AND
MoTION TO PROCEED UNDER &BU-S.C- 21718 C3) |MAMIN ENT
DANGER OF BER GUS PHYSICAL INJURY AND WAIVER DF CO5T
AND é¢€o6uRT FEES*

Zz, hereby declaretrhar plaing /#F 6? in digeaTl wirh out

’ ' . . of e714 67
any furds Lam the plararifh in rhs cause oF &

ew 17-47 24%

Rp ponding betore _rhis Courtin thse NO: | ,
Ra} ZL have personal knowledge of The Facto grated Arreia
aad if darted fe rpesrify ZF Could and would do vo
(om perentiy, pranrcbl (9 under im mi neat danget oF sori eus
pay Vices ing UTY darly because rhe guards eoar; anusubly beat
him up and have Caused a brain [head infary, diszines>, blurred

TVIS109 + headaches. (See Cx hjb-t 1) platarith (608) apprale
prove procese 15 unavajleble, (See exhibit 2) medical Reeond 1217
shows histinyury (beminf head) ZF dcetarc under penasty oF peryary cnet

the fore going is Treye and torrcet, Exccutcd 09 bi" dey oF Janc 2020

Kf ucrd. Atek Brut fore
  
  

ase 4:19-cv-01922-PJH Document 18 Filed 06/11/20 Page 3 of 3
roe 8s

28 §F SR ALEGRE H- 16253. H2R- cei: offile 143
STATE FPRIGGH - R(ORAN FiLeEbD

6 LGR ORAM CA: FBLIL

ry gene Ad

APR 70 Oy
SUSAN '. SOONG

ShEFE 3 pistnicT cg
NOATHERY SS TREAT Be eta GURT

‘ CALIFORNIA
SH NITED STATES DISTRIET COURT
NORTHERN DtSTRICT OF CALIFORNIA

WV 19-1922, RML

 

PAYM IND ALFORD BRADFORD.

CIVIL COMPLAINT. We
~—— ? if ‘ f ‘ yy 6
wt PE —PERS ONL IN TORY DNA ER
V.

wo ¥ Cade 5 344.6 1415 BAS. bp

>

> BIO bt seq AND 42 USC 2185

,OSEN, BIEN AND GALVAN: Ctrl. REQUEST FOR INFORMA PALPER

LAw FIRM. LLP. IS STATUS AMO WAIVER OF FEES

 

YNDER- 28 it S-@ % 1415 69) Cd)
Detendants.
Tee ‘MMINERT DANGER OF StRlous

PHYSICAL INJURY "AND DE
CLARATION IM SUPPORT
THEREOF

I

PENDENT JURISDICTION’ — a

oe

STATE LAW TORT ACTION:

‘

-

Praintith Rev mond Alford Bradford ( Plaimif ) files
hie €6uUg¢ Of BENIEA “Ander Casi pornie sr ate Aww
“personal japury " under Gav Cede 2» Bdt,& (4) 4 B49. & % BP
rp geqg. And Fa wu S.¢ we I97GF Srate and federal sau
op yatiens Ail dekh en dealt? named belew ts sued 19

fo 7 de
. op hk rcrad and indivi dual Ca purrs ¥ ana “di
LAGI
